DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 13 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bshara et al (US10075524) hereinafter Bshara.
As to claim 1, Bshara discloses a bridge circuit, comprising: a Non-Volatile Memory Express (NVMe) device controller, arranged to communicate with a host via a Peripheral Component Interconnect Express (PCIe) bus (Fig. 3 with bridge device 312 coupled to host 102);

As to claim 12, Bshara discloses  a computer system, comprising: a host; and a bridge circuit,(Fig.3, with host 102, and bridge 312)  comprising: a Non-Volatile Memory Express (NVMe) device controller, arranged to communicate with the host via a Peripheral Component Interconnect Express (PCIe) bus; a network subsystem, arranged to communicate with an NVMEoverTransmission Control Protocol (NVMe-TCP) device via a network; and a data transfer circuit, coupled between the NVMe device controller and the network subsystem (Fig. 3 with adapter device 312 coupled to storage 208 over network 214, COL.7, lines 25-50), and arranged to deal with data transfer associated with the NVMe-TCP device; wherein the bridge circuit makes the host regard the NVMe-TCP device as a PCIe-NVMe device for data access (Fig. 3 where 312 manages the transactions, COL.9, lines 50-62). 
As to claim 13, Bshara discloses a computer system, comprising: a host; and a bridge circuit,(Fig. 3 with host 102, and bridge 312)  comprising: a Non-Volatile Memory Express (NVMe) device controller, arranged to communicate with the host via a Peripheral Component Interconnect Express (PCIe) bus (COL. 3, lines 10-38); a network subsystem, arranged to communicate with an NVMEoverTransmission Control 
As to claim 3, Bshara discloses the bridge circuit, wherein the network subsystem comprises: an offload engine, arranged to process Transmission Control Protocol/Internet Protocol (TCP/IP) stack between the network subsystem and the NVMe-TCP device (Fig. 11, and COL.23, lines 53-58); and an NVMe-TCP controller, arranged to trigger the data transfer circuit to read data from the host and transmit the data to the NVMe-TCP device via the offload engine, and trigger the data transfer circuit to transmit data received by the offload engine from the NVMe-TCP device to the host (Fig. 11, and COL.23, lines 60-67). 
As to claim 4, Bshara discloses  the bridge circuit, wherein the data transfer circuit comprises: a first storage element, arranged to store a first linked list, where each node in the first linked list records a storage address in a system storage device of the host (COL. 9, lines 1-20); a second storage element, arranged to store a second linked list, where each node in the second linked list records a storage address in a local storage device used by the bridge circuit (COL. 9, lines 1-20); a third storage element, arranged to store a lookup table, where the lookup table records a storage address of a first node in the first linked list in the first storage element and a storage address of a first node in 
As to claim 5, Bshara discloses  the bridge circuit, wherein the lookup table further records that a set of an NVMe command identifier, a TCP session identifier, and an NVMe-TCP command identifier that is mapped to the storage address of the first node in the first linked list in the first storage element and the storage address of the first node in the second linked list in the second storage element (COL. 9, lines 1-20); and the data access circuit is further arranged to read the storage address of the first node in the first linked list in the first storage element and the storage address of the first node in the second linked list in the second storage element from the lookup table according to the set of the NVMe command identifier, the TCP session identifier, and the NVMe-TCP command identifier (COL. 9, lines 20-40). 
As to claim 6, Bshara discloses t bridge circuit, wherein the data access circuit starts to read the first linked list according to the storage address of the first node in the first linked list in the first storage element, to read a data from the system storage device, and starts to read the second linked list according to the storage address of the first node in the second linked list in the second storage element, to write the data into the local storage device (COL. 8, lines 50-67). 
As to claim 7, Bshara discloses  the bridge circuit, wherein the data access circuit further starts to read the second linked list according to the storage address of the first 
As to claim 8, Bshara discloses the bridge circuit, wherein the network subsystem receive a data from the NVMe-TCP device (Fig. 11, and COL. 23, lines 39-45); and the data access circuit starts to read the second linked list according to the storage address of the first node in the second linked list in the second storage element, to write the data into the local storage device (Fig. 11, COL. 23,line 60- COL. 24, lines 15).. 
As to claim 9, Bshara discloses  the bridge circuit, wherein the data access circuit further starts to read the second linked list according to the storage address of the first node in the second linked list in the second storage element, to read the data from the local storage device, and starts to read the first linked list according to the storage address of the first node in the first linked list in the first storage element, to write the data into the system storage device (Fig. 11, and COL24, lines 1-15)..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Bshara as applied to claim1 above, and further in view of Yang et al (US20200293465) hereinafter Yang.
As to claim 2, Bshara discloses The bridge circuit, wherein the NVMe device controller comprises: a PCIe controller, arranged to access the PCIe bus (Fig. 4 with said modules, and para. 0054);
 a host controller, coupled to the PCIe controller, and arranged to control upstream transaction and downstream transaction of the PCIe bus, NVMe configuration setting, and PCIe configuration setting (Fig. 3, and para. 0047); 
Bshara does not explicitly disclose a submission queue processing circuit, coupled to the host controller, and arranged to read and process a command in a submission queue of the host; a completion queue processing circuit, coupled to the host controller, and arranged to write completion information of the command into a completion queue of the host; and a storage address processing circuit, coupled to the host controller, and arranged to retrieve storage address information carried by the command, and configure the data transfer circuit according to the storage address information. 

a submission queue processing circuit, coupled to the host controller, and arranged to read and process a command in a submission queue of the host (para. 0021); a completion queue processing circuit, coupled to the host controller, and arranged to write completion information of the command into a completion queue of the host(0021); and a storage address processing circuit, coupled to the host controller, and arranged to retrieve storage address information carried by the command, and configure the data transfer circuit according to the storage address information (Fig. 4a, and para. 0034). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the capability of Yang in the system of Bshara to manage data transactions for a plurality of protocols, (para. 0018).
 As to claim 10, Yang discloses the bridge circuit, wherein the NVMe device controller, the network subsystem, and the data transfer circuit are all disposed in a same chip (Fig. 7, and para. 0058). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the capability of Yang in the system of Bshara to manage data transactions for a plurality of protocols, (para. 0018).
As to claim 11, Yang discloses the bridge circuit, wherein the bridge circuit is disposed in a PCIe interface card (Fig. 7, and para. 0060). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the capability of Yang in the system of Bshara to manage data transactions for a plurality of protocols, (para. 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11086813, US20170075828, and 20160210062 among other teach the idea of a bridge circuit using a plurality of protocols including NVME to manage data flow between storage device and host device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr.  Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/C.A.D/Examiner, Art Unit 2184 

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184